           Case 2:20-cv-00576-RFB-BNW Document 43
                                               41 Filed 08/13/20
                                                        08/12/20 Page 1 of 2


     Dana Howell, Nevada Bar No. 11607
 1
     Kelly Kichline, Nevada Bar No. 10642
 2   MGM RESORTS INTERNATIONAL
     6385 S. Rainbow Blvd. Suite 500
 3   Las Vegas, NV 89118
     Telephone: (702) 692- 1937
 4   Telephone: (702) 692- 5651
     Fax No.: (702) 669-4501
 5
     Email: dhowell@mgmresorts.com
 6           kkichline@mgmresorts.com

 7 Attorneys for Defendants,
   Bellagio, LLC and MGM Resorts International
 8
                              UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10

11   DIANA HOLMES,                                     Case No.: 2:20-cv-576-RFB-BNW

12                     Plaintiff,
                                                       STIPULATION AND ORDER TO EXTEND
13   vs.                                               TIME FOR DEFENDANTS TO RESPOND
                                                       TO PLAINTIFF’S AMENDED
14                                                     COMPLAINT
     BELLAGIO, LLC, a Nevada limited liability
15   company; MGM RESORTS                                              (First Request)
     INTERNATIONAL, a foreign corporation; et
16   al.,

17                     Defendants.

18

19            IT IS HEREBY STIPULATED by and among the parties hereto through their respective
20
      counsel that Defendants Bellagio, LLC (“Bellagio”) and MGM Resorts International (“MGMRI”)
21
      (collectively, “Defendants”), may have additional time within which to submit their responsive
22
      pleadings in response to Plaintiff’s Amended Complaint (ECF No. 30) (“AC”) as stated herein.
23

24            On August 4, 2020, the parties hereto participated in an Early Neutral Evaluation session

25    (“ENE”). See ECF No. 37. Because no settlement was reached at the ENE, pursuant to this Court’s

26    Order (ECF No. 35), Defendants’ responsive pleadings to the AC are currently due to be filed no later
27    than August 19, 2020.
28
        Case 2:20-cv-00576-RFB-BNW Document 43
                                            41 Filed 08/13/20
                                                     08/12/20 Page 2 of 2


            Although no settlement was reached at the ENE, the parties are continuing to discuss potential
 1

 2   resolution of this litigation. In order to preserve judicial resources as well as the parties’ resources

 3   and allow adequate time to determine whether resolution of this matter may be reached, the parties
 4   stipulate and agree that Defendants shall have an extension for 30 days, up to and including Friday,
 5
     September 18, 2020, to file their responsive pleadings.
 6
            This is the first stipulation for an extension of time to file Defendants’ pleadings in response
 7
     to Plaintiff’s AC. This Stipulation is made in good faith and not for purposes of improper delay.
 8

 9          Dated: August 12, 2020

10   JONES LOVELOCK                                          MGM RESORTS INTERNATIONAL

11   By: /s/Nicole Lovelock                                  By: /s/Kelly Kichline
12   Nicole E. Lovelock, Esq.                            Kelly Kichline, Esq.
     6675 S. Tenaya Way, Suite 200                       6385 S. Rainbow Blvd., Suite 500
13   Las Vegas, Nevada 89113                             Las Vegas, NV 89118
     Attorney for Plaintiff                               Attorney for Defendants
14
     Diana Holmes                                         Bellagio, LLC and MGM Resorts International
15

16

17

18                                                 ORDER

19
            IT IS SO ORDERED:
20

21                                    IT IS SO ORDERED
                                                   _____________________________________
                                      DATED: 6:16 pm, August 13, 2020
22                                              U.S. DISTRICT JUDGE
23
                                                 DATED: ______________________________
                                      _________________________________
24                                    BRENDA WEKSLER
                                      UNITED STATES MAGISTRATE JUDGE
25

26

27

28

                                                         2
